[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-11381               FILED
                                        Non-Argument Calendar U.S. COURT OF APPEALS
                                      ________________________ ELEVENTH CIRCUIT
                                                                       NOVEMBER 8, 2011
                                                                          JOHN LEY
                                           Agency No. A077-509-649
                                                                           CLERK




FLORESHE PERKECI,
ALDO PERKECI,
KRISTJANA PERKECI,
NDUE PERKECI,

lllllllllllllllllllllllllllllllllllllll                                   lPetitioners,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                  Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (November 8, 2011)
Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

       Petitioner Floreshe Perkeci1 seeks review of the Board of Immigration

Appeals’s (BIA’s) final order affirming the Immigration Judge’s (IJ’s) denial of

her application for asylum and withholding of removal.2 After review, we deny

Perkeci’s petition.

                                                I.

       Perkeci, a citizen of Albania, entered the United States with her family in

1999 without a valid visa. In 2000, she filed an application with the Department

of Homeland Security seeking asylum, withholding of removal under the

Immigration and Nationality Act (INA), and relief under the United Nations

Convention Against Torture (CAT), based on membership in a particular social




       1
          The applications of Ndue, Kristjana, and Aldo Perkeci, Perkeci’s husband and children,
are derivative of Perkeci’s asylum application. Accordingly, any discussion of Perkeci’s claims
is also applicable to those of her family members.
       2
         The BIA also denied Perkeci’s motion to remand her case to the IJ for consideration of
new documents, and her application for relief under the Convention Against Torture (CAT).
Perkeci does not challenge the denial of her CAT claim at all, and she only mentions the new
documents she sought to introduce once, claiming that the BIA “ignored” them. Because
Perkeci does not clearly assert these challenges before this court, she has abandoned these claims.
See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (noting that passing
references to issues are insufficient to raise a claim for appeal).

                                                2
group, religion, and political opinion.3 Perkeci alleged that her family had a well-

founded fear of persecution in Albania because the family was the target of a

“blood feud.” According to Perkeci, in Albanian culture, if a person kills another,

the victim’s family has the right to kill a male member of the perpetrator’s family.

       At a hearing before an IJ in 2004, Perkeci testified that her husband and son

were at risk of being killed in Albania because of an ongoing blood feud that

began in 1940 when a member of a neighboring family, Gjet Ndrecca, killed a

member of Perkeci’s husband’s family. She testified that in 1997 she and her

husband received threats from the Ndrecca family and reported the situation to the

police, which did nothing. She also reported the threats to the Albanian

Committee for Reconciliation, which could not persuade the Ndrecca family to

agree to a resolution. The IJ found Perkeci’s testimony credible and granted her

asylum application, concluding that she had a well-founded fear of future

persecution if she returned to Albania because her family constituted a particular

social group targeted by the blood feud.

       In 2009, the BIA reversed the IJ’s decision, concluding that although a

“family may, in some contexts, constitute a particular social group” because family



       3
        Perkeci did not raise religion or political opinion before the IJ or BIA and does not raise
them here. She has therefore abandoned these arguments. Sepulveda, 401 F.3d at 1228 n.2.

                                                 3
membership is an immutable characteristic that indicates a close bond, the Perkeci

family did not constitute a particular social group because no evidence indicated

that any segment of Albanian society other than the Ndrecca family viewed the

Perkeci family as visible or cohesive or sought to harm its members. The BIA

remanded the case to an IJ to permit Perkeci to apply for voluntary departure and

“any other relief” for which she was eligible.

      On remand, Perkeci again asserted asylum, withholding of removal, and

CAT claims for relief, arguing that circumstances had changed and that now

women and girls were targeted in blood feuds. In an oral decision, the IJ relied on

the reasoning in the BIA’s 2009 decision and denied Perkeci’s applications.

Perkeci appealed to the BIA, and the BIA adopted and affirmed the IJ’s decision

denying Perkeci’s application for relief. This petition followed.

                                          II.

      “We review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). Here, the BIA expressly adopted the IJ’s opinion, so we review the IJ’s

decision as well. We review the IJ’s and the BIA’s legal conclusions de novo and

review factual determinations under the highly deferential substantial evidence

test, affirming the decision “if it is supported by reasonable, substantial, and

                                           4
probative evidence on the record considered as a whole.” Id. at 1283-84. We will

only reverse a finding of fact where the record compels it, and not where it merely

supports a contrary conclusion. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1351 (11th Cir. 2009).

      An asylum applicant must meet the INA’s definition of “refugee, 8 U.S.C. §

1158(b)(1), which includes:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or political
      opinion.

8 U.S.C. § 1101(a)(42)(A). Thus, to meet the definition of “refugee,” the

applicant must, “with specific and credible evidence, demonstrate (1) past

persecution on account of a statutorily listed factor, or (2) a well-founded fear that

the statutorily listed factor will cause future persecution.” Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1257 (11th Cir. 2006) (quotation marks omitted).

      Further, to receive withholding of removal, an alien “must show that his life

or freedom would be threatened on account of” one of the statutory factors.

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). “An alien

bears the burden of demonstrating that he more-likely-than-not would be



                                           5
persecuted or tortured upon his return to the country in question.” Id. This

standard is more stringent than the well-founded fear standard for asylum; thus, if

an applicant is unable to meet the well-founded fear standard he is unable to

qualify for withholding of removal. Najjar, 257 F.3d at 1292-93.

                                        III.

      We conclude that the record does not compel reversal of the IJ’s and BIA’s

conclusions that Perkeci failed to show a well-founded fear of future persecution

on account of her membership in a “particular social group.” Whether a group

constitutes a “particular social group” under the INA is a question of law, which

we review de novo, but we also give deference to the BIA’s reasonable

interpretation of the INA. I.N.S. v. Aguirre-Aguirre, 526 U.S. 415, 424-25 (1999).

We must ask whether the INA “is silent or ambiguous with respect to the specific

issue” at hand and, if so, we must determine “whether the agency’s answer is

based on a permissible construction of the statute.” Chevron, U.S.A., Inc. v.

Natural Res. Def. Council, Inc., 467 U.S. 837, 843 (1984).

      The INA is silent as to whether a family targeted by a blood feud may

constitute a “particular social group” eligible for relief. Thus, we must determine

whether the BIA reasonably construed the INA to conclude that the Perkeci




                                         6
family, as targets of a blood feud, did not constitute a “particular social group.”

Chevron, 467 U.S. at 843. We hold that the BIA’s construction was reasonable.

      In Castillo-Arias v. United States Attorney General, 446 F.3d 1190, 1196-

97 (11th Cir. 2006), we adopted the BIA’s formulation of “particular social group”

set forth in Matter of Acosta, 19 I. & N. Dec. 211 (B.I.A. 1985). Acosta, as

construed by Castillo-Arias, mandates two considerations in determining whether

a group constitutes a “particular social group”: immutability and social visibility

among the country’s society at large. Castillo-Arias, 446 F.3d at 1194, 1197-98.

We emphasized that the category “should not be a ‘catch all’ for all persons

alleging persecution who do not fit elsewhere,” noting that the intent of Congress

was not to permit individuals to obtain relief “by defining their own ‘particular

social group.’” Id. at 1198.

      The BIA’s decision in this case is a reasonable application of the principles

set out in Acosta and Castillo-Arias. The BIA found that there was no evidence

showing that the Perkeci family, as targets of a blood feud, were sufficiently

visible to Albanian society as a whole to constitute a “particular social group”

under the INA. The BIA also emphasized that recognizing the Perkeci family as a

particular social group “would be tantamount to defining the group by the instance

of harm that is inflicted against it,” reflecting the same concerns articulated in

                                           7
Castillo-Arias. Because the BIA applied the principles set forth in Castillo-Arias

and Acosta, we find that the board’s construction of the INA was permissible.

Accordingly, we deny Perkeci’s petition.

PETITION DENIED.




                                           8